oO 7S NN DH WH F&F WY NO

BO NO NY NO WN NYO WN NY NO F| F| | = = = = =|
oN KN OU FF WY Ne KF Oo CO OU NHN ONClUCUlOM Uw BeelUlUMwGOULULULNGUCULrLEClCUCO

Case 4:19-cv-04717-PJH Document 47 Filed 08/28/19

OFFICE OF THE CITY ATTORNEY

CITY AND COUNTY OF SAN FRANCISCO
DENNIS J. HERRERA, State Bar #139669

City Attorney

JESSE C. SMITH, State Bar #122517

Chief Assistant City Attorney

RONALD P. FLYNN, State Bar #184186

Chief Deputy City Attorney

YVONNE R. MERE, State Bar #173594

Chief of Complex and Affirmative Litigation
SARA J. EISENBERG, State Bar #269303

Chief of Strategic Advocacy

MATTHEW D. GOLDBERG, State Bar #240776
Deputy City Attorney

City Hall, Room 234

1 Dr. Carlton B. Goodlett Place

San Francisco, California 94102-4602
Telephone: (415) 554-4748

Facsimile: (415) 554-4715

E-Mail: matthew.goldberg@sfcityatty.org

Attorneys for Plaintiff
CITY AND COUNTY OF SAN FRANCISCO

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

Page 1 of 4

CITY AND COUNTY OF SAN FRANCISCO | Case No. 4:19-cv-04717

and COUNTY OF SANTA CLARA,
Plaintiffs, PROOF OF SERVICE
vs. Hearing Date: October 2, 2019
Time: 9:00 am
U.S. CITIZENSHIP AND IMMIGRATION Judge: Hon. Phyllis J. Hamilton
SERVICES; DEPARTMENT OF Place: Oakland Courthouse

HOMELAND SECURITY; KEVIN
McALEENEN, Acting Secretary of Homeland
Security; and KENNETH T. CUCCINELLI, in | Trial Date:
his official capacity as Acting Director of U.S.
Citizenship and Immigration Services,

Defendants.

 

 

 

 

Courtroom 3 - 3rd Floor

None set

 

PROOF OF SERVICE; CASE NO. 4:19-cv-04717

nAcxlit\li2019\190525\01388203.docx
uo Oo N BH AH SF WY YO —

NO NO NO HO NO NYO NY ND NO | | Fe = Se Oe Se
oo XN Hn nA FF WO NO |&§ FD O60 CB INQ DB WA BP WW YPO $§&§ CO

 

 

Case 4:19-cv-04717-PJH Document 47° Filed 08/28/19 Page 2 of 4

PROOF OF SERVICE
I, MARTINA HASSETT, declare as follows:

I am a citizen of the United States, over the age of eighteen years and not a party to the above-
entitled action. I am employed at the City Attorney’s Office of San Francisco, Fox Plaza Building,
1390 Market Street, Sixth Floor, San Francisco, CA 94102.

On August 28, 2019 I served the following documents:

1. CITY AND COUNTY OF SAN FRANCISCO AND COUNTY OF SANTA CLARA’S
MOTION FOR PRELIMINARY INJUNCTION AND MEMORANDUM OF POINTS AND
AUTHORITIES;

2. DECLARATION OF TOM WONG IN SUPPORT OF CITY AND COUNTY OF SAN
FRANCISCO AND COUNTY OF SANTA CLARA’S MOTION FOR PRELIMINARY
INJUNCTION;

3. DECLARATION OF ADRIENNE PON IN SUPPORT OF CITY AND COUNTY OF SAN
FRANCISCO AND COUNTY OF SANTA CLARA’S MOTION FOR PRELIMINARY
INJUNCTION;

4, DECLARATION OF TRENT RHORER IN SUPPORT OF CITY AND COUNTY OF SAN
FRANCISCO AND COUNTY OF SANTA CLARA’S MOTION FOR PRELIMINARY
INJUNCTION;

5. DECLARATION OF SUSIE SMITH IN SUPPORT OF CITY AND COUNTY OF SAN
FRANCISCO AND COUNTY OF SANTA CLARA’S MOTION FOR PRELIMINARY
INJUNCTION;

6. DECLARATION OF PERI WEISBERG IN SUPPORT OF CITY AND COUNTY OF SAN
FRANCISCO AND COUNTY OF SANTA CLARA’S MOTION FOR PRELIMINARY
INJUNCTION;

7. DECLARATION OF KRISTA BLYTH-GAETA IN SUPPORT OF CITY AND COUNTY
OF SAN FRANCISCO AND COUNTY OF SANTA CLARA’S MOTION FOR PRELIMINARY
INJUNCTION;

8. DECLARATION OF GREG WAGNER IN SUPPORT OF CITY AND COUNTY OF SAN
FRANCISCO AND COUNTY OF SANTA CLARA’S MOTION FOR PRELIMINARY
INJUNCTION;

9. DECLARATION OF TOMAS ARAGON IN SUPPORT OF CITY AND COUNTY OF SAN
FRANCISCO AND COUNTY OF SANTA CLARA’S MOTION FOR PRELIMINARY
INJUNCTION;

10. DECLARATION OF GRETCHEN PAULE IN SUPPORT OF CITY AND COUNTY OF
SAN FRANCISCO AND COUNTY OF SANTA CLARA’S MOTION FOR PRELIMINARY
INJUNCTION;

11. DECLARATION OF HALI HAMMER IN SUPPORT OF CITY AND COUNTY OF SAN
FRANCISCO AND COUNTY OF SANTA CLARA’S MOTION FOR PRELIMINARY
INJUNCTION;

12. DECLARATION OF SUSAN EHRLICH IN SUPPORT OF CITY AND COUNTY OF SAN
FRANCISCO AND COUNTY OF SANTA CLARA’S MOTION FOR PRELIMINARY
INJUNCTION;

13. DECLARATION OF IRENE SUNG IN SUPPORT OF CITY AND COUNTY OF SAN
FRANCISCO AND COUNTY OF SANTA CLARA’S MOTION FOR PRELIMINARY
INJUNCTION;

 

PROOF OF SERVICE; CASE NO. 4:19-cv-04717 1 n:\oxlit\i2019\190525\01388203.docx
o So NBO OH Se WY NO —

Oo NO NYO HNO NO HN NH HN YN Fe | | HS = ee mt me
Ho AN Hn nD F&F WO NO |§ DBD CO OO HN HDB A BR WO HO K& OC

 

 

Case 4:19-cv-04717-PJH Document 47 Filed 08/28/19 Page 3 of 4

14. DECLARATION OF PRITI RANE IN SUPPORT OF CITY AND COUNTY OF SAN
FRANCISCO AND COUNTY OF SANTA CLARA’S MOTION FOR PRELIMINARY
INJUNCTION;

15. DECLARATION OF LILIANA SANDOVAL IN SUPPORT OF CITY AND COUNTY OF
SAN FRANCISCO AND COUNTY OF SANTA CLARA’S MOTION FOR PRELIMINARY
INJUNCTION;

16. DECLARATION OF JENNIFER LEBARRE IN SUPPORT OF CITY AND COUNTY OF
SAN FRANCISCO AND COUNTY OF SANTA CLARA’S MOTION FOR PRELIMINARY
INJUNCTION;

17. DECLARATION OF MOHAN KANUNGO IN SUPPORT OF CITY AND COUNTY OF
SAN FRANCISCO AND COUNTY OF SANTA CLARA’S MOTION FOR PRELIMINARY
INJUNCTION;

18. DECLARATION OF LISA M. NEWSTSROM IN SUPPORT OF CITY AND COUNTY OF
SAN FRANCISCO AND COUNTY OF SANTA CLARA’S MOTION FOR PRELIMINARY
INJUNCTION;

19. DECLARATION OF COUNTY OF SANTA CLARA HOSPITALS AND CLINICS CHIEF
EXECUTIVE OFFICER PAUL E. LORENZ IN SUPPORT OF COUNTIES’ MOTION FOR
PRELIMINARY INJUNCTION;

20. DECLARATION OF REYMUNDO ESPINOZA, CHIEF EXECUTIVE OFFICER OF |
GARDNER HEALTH SERVICES, IN SUPPORT OF COUNTIES’ MOTION FOR
PRELIMINARY INJUNCTION;

21. DECLARATION OF ANGELA SHING, COUNTY OF SANTA CLARA DIRECTOR OF
DEPARTMENT OF EMPLOYMENT & BENEFITS SERVICES, IN SUPPORT OF CITY
AND COUNTY OF SAN FRANCISCO AND COUNTY OF SANTA CLARA’S MOTION FOR
PRELIMINARY INJUNCTION

22. DECLARATION OF SARA CODY, M.D., HEALTH OFFICER AND DIRECTOR OF
COUNTY OF SANTA CLARA PUBLIC HEALTH DEPARTMENT IN SUPPORT OF
COUNTIES’ MOTION FOR PRELIMINARY INJUNCTION;

23. REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF CITY AND COUNTY OF SAN
FRANCISCO AND COUNTY OF SANTA CLARA’S MOTION FOR PRELIMINARY
INJUNCTION;

24. DECLARATION OF COUNTY OF SANTA CLARA CHIEF OPERATING OFFICER
MIGUEL MARQUEZ IN SUPPORT OF COUNTIES’ MOTION FOR PRELIMINARY ©
INJUNCTION; AND

25. [PROPOSED] ORDER GRANTING CITY AND COUNTY OF SAN FRANCISCO AND
COUNTY OF SANTA CLARA’S MOTION FOR PRELIMINARY INJUNCTION.

on the following persons at the locations specified:

Kevin K. McAleenan U.S. Department of Homeland Security
Acting Secretary of Homeland Security Office of the General Counsel
: 245 Murray Lane SW
c/o U.S. Department of Homeland Security .
Mail Stop 0485
Office of the General Counsel Washington, DC 20528

245 Murray Lane SW
Mail Stop 0486
Washington, DC 20528

 

PROOF OF SERVICE; CASE NO. 4:19-cv-04717 2 n:\cxlit\li2019\190525\01388203.docx
o Oo NIN HD A F&F WY NO =

NO NO NO HNO NO NPO NPN PN HN Se Ree ee me me ue
a A Dn A F&F WD NY |§ DG Oo GB HN DHA WNW B&B WO NH KH CO

 

 

Case 4:19-cv-04717-PJH Document 47 Filed 08/28/19 Page 4 of 4

Kenneth T. Cuccinelli

Acting Director of U.S. Citizenship and
‘Immigration Services

c/o United States Department of Homeland

Security

Office of the General Counsel - Chief Legal

Counsel USCIS

245 Murray Lane SW

Washington, DC 20528

United States Attorney General
United States Department of Justice
950 Pennsylvania Avenue NW
Washington, DC 20530

in the manner indicated below:

U.S. Citizenship and Immigration Services
United States Department of Homeland
Security

Office of the General Counsel - Chief Legal
Counsel USCIS

245 Murray Lane SW

Washington, DC 20528

United States Attorney General
United States Department of Justice
Civil Process Clerk

450 Golden Gate Avenue

San Francisco, CA 94102

x] BY UNITED STATES CERTIFIED MAIL, RETURN RECEIPT REQUESTED:
Following ordinary business practices, I sealed true and correct copies of the above documents in addressed
envelope(s) and placed them at my workplace for collection and mailing with the United States Postal Service. I
am readily familiar with the practices of the San Francisco City Attorney's Office for collecting and processing
mail. In the ordinary course of business, the sealed envelope(s) that I placed for collection would be deposited,
postage prepaid, with the United States Postal Service that same day.

I declare under penalty of perjury pursuant to the laws of the State of California that the

foregoing is true and correct.

Executed August 28, 2019, at San Francisco, California.

MARTINA HASSETT

 

PROOF OF SERVICE; CASE NO. 4:19-cv-04717

3 n:\cxlit\li2019\190525\01388203.docx
